Detailed Action

Status of Claims
The following claim(s) is/are pending in this office action: 1, 3-19, 21-23
The following claim(s) is/are amended: 1, 6, 8, 10-11, 13-14, 16-17, 19
The following claim(s) is/are new: 21-23
The following claim(s) is/are cancelled: 2, 20
Claim(s) 1, 3-19, 21-23 is/are rejected. This rejection is FINAL.


Response to Arguments
Applicant’s arguments filed in the amendment filed 3/16/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 





Claims 1, 3-19, 21-23 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is representative and claims “wherein a first CDN comprises first content delivery services, and wherein a second CDN comprises second CD services distinct from said first CD Spec as published paras. 129-132, 2115 render the claim scope indefinite, as the same system would be both one or multiple CDNs and would be both distinct and not distinct under the definitions. See Remarks.
Claim 21 claims “across a boundary.” It is unclear what constitutes a boundary in the specification’s terminology and different people would disagree as to what is a boundary.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Amendments to the Claims:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.










Claims 1, 3-19, 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gagliardi (US Pub. 2012/0254421) in view of Blumofe (US Pub. 2012/0096106) and further in view of Park (US Pub. 2011/0016225).
With respect to Claim 1, Gagliardi teaches a computer-implemented method wherein a first CDN comprises first content delivery (CD) services (para. 2, 30; CDN stores and streams files for a content provider. Storage is a service. Streaming is a form of delivery, which is a service. Therefore the CDN comprises multiple services.)
And wherein a second CDN comprises second CD services distinct from said first CD services (A second CDN will be taught later. para. 2, 30; CDN stores and streams files for a content provider. Storage is a service. Streaming is a form of delivery, which is a service. Therefore the CDN comprises multiple services. Fig. 1, para. 32; closest data center may serve users. Therefore the services are distinct based on geography.)
said second CD services comprising one or more beacon services forming a beacon services network, wherein said one or more beacon services are distinct from said first CD services, (The specification defines Beacon service as “a CD service that obtains beacon requests from other cd services and decodes or otherwise unpacks the information encoded or embedded in the beacon requests.” A beacon request is defined as “a request containing or encoding information and made to a beacon service.” Thus a beacon service is anything that unpacks information in a request. para. 98; Delivery server DSM packages delivery data into log messages for transmission to usage servers. paras. 103-105; usage server unpacks data from each delivery server and further processes it and combines it with data from other delivery servers.)
the method comprising: at particular CD service of said first CD services in said first CDN: (A) obtaining and responding to a plurality of requests, said plurality of requests including at least one first request; (para. 43; inventory servers and delivery servers can be combined in one device. Examiner further notes that simple combination for predictable results is an exemplary rationale of obviousness, see MPEP 2143. para. 38; user requests delivery of a content item from an inventory server. para. 39; delivery server serves content to user.)
and at least one second request; (Duplication of parts is not a patentable act, see MPEP 2144. Regardless, it is clear that the servers store a plurality of items, see paras. 40-41, and service a plurality of users (Fig. 1, users 102a, 102b, para. 100; multiple IP addresses). Thus the system has multiple requests for multiple content items from a single user which it fulfills, see paras. 38-39, and multiple requests from different users for the same content item, which it fulfills.)
(B) generating one or more event streams to provide event information about said plurality of requests to a reducer services network and/or a collector services network; and (paras. 95-98, 101; server generates event logs for each content delivery attempt, which is an event stream, and packages it for transmission to a usage server. Spec, para. 175 states that reducer services may include services for logging or monitoring, so it is a reducer service and also states that collector service may include services for monitoring or popularity, so it is a collector service.)
(C) using at least one rendezvous CD service to determine one or more beacon CD services in said beacon services network; (para. 98, 102; system packages the logs into a log message that is transmitted to a usage server. Rendezvous services are delivery services, so the transmission to another server is a function of the rendezvous cd service. The usage servers are beacon services except that they lack a request which is taught below. To the extent that the claim requires the beacon services network be “distinct” from the other networks, it is distinct because it has different qualities than other networks, which fits within the broadest reasonable definition of “distinct” and even if it did not, it would have been obvious to make it distinct because making separable is an obvious act, see MPEP 2144, and further it would have been obvious prior to the instant invention to separate the functionalities in order to specialize the machines for each task within the system. See Fig. 6, para. 65-66; system delegates functionalities amongst devices for scalability.)
said beacon request including particular information about the plurality of requests, including information about: (i) the at least one first request, (A beacon request will be taught later. para. 95; delivery server logs content delivery events. Paras. 97-98; DSM on delivery server packages log data into messages which are transmitted to usage servers.)
and (ii) the at least one second request, (para. 100; logs can contain multiple events regarding the same content item.)
wherein at least some of said particular information is encoded in the beacon request, (A beacon request will be taught later. paras. 64, 78, 88; URL identifies content that is subject of a first request. See also Blumofe, para. 55, similarly. See also Gagliardi, paras. 49, 95; Blumofe, para. 23, 35-37; information storage in header. Storing information in a header is an encoding.)
and wherein at least some of the particular information is provided as a stream of transaction reports from the particular CD service to said one or more beacon CD services. (para. 97-102; system provides transaction reports to the usage server in either grouped or individual manner and sends them with respect to a number of events or time, which is a stream.)

Blumofe, however, does teach and (D) making a beacon request to the one or more beacon CD services in the beacon services network, (First, see Gagliardi, paras. 95, 97-98; system sends data about completed request to usage servers. Then Blumofe, para. 36; HTTP post request to ask a server to receive information.)
Wherein at least some information encoded in the beacon request is used to verify or check consistency of event information provided from said first CDN to said reducer services network and/or said collector services network. (para. 23; header of a request is checked to verify it is appropriate. Para. 32; content length and checksum of a communication to check consistency. Paras. 43-44; system authenticates and verifies a communication.)
It would have been obvious to an artisan of ordinary skill at the time of Applicant's invention to combine the method of Gagliardi with the beacon request in order to request a push of data to the remote system.
But modified Gagliardi does not explicitly teach a different CDN.
Park, however, does teach wherein the one or more beacon CD services are in said CDN and said particular CD service is in a different CDN. (As an initial point, Examiner does believe that Gagliardi does explicitly teach the limitation. See Gagliardi, para. 27; usage tracking system of paras. 94-127 is part of CDN. Fig. 6, para. 65-66; system delegates functionalities amongst devices for scalability. While Applicant argues (Remarks, 8/3/2020, pgs. 16-18) that Examiner explicitly states that usage tracking system is part of the CDN. Examiner agrees, but Applicant’s usage of the term CDN renders the phrase “different CDN” broad enough to encompass things that would colloquially be considered the same CDN. Further, Examiner argues that Gagliardi renders obvious on its own because even if Gagliardi is construed to only anticipate the usage tracking being in a sub-CDN, making that sub-CDN separable would have been obvious, see MPEP 2144, and further because it would have been obvious to one of ordinary skill, prior to Applicant’s invention, to separate the sub-CDN so that a single usage tracking system could service multiple CDNs. Examiner supplements the record, mindful that relying upon less-than-all grounds of rejection is not a new rejection under the MPEP. Regardless, to compact prosecution Examiner cites Gagliardi, paras. 27, 94, 127; usage tracking system in CDN. Fig. 6, paras. 65-66; system delegates functionalities amongst devices for scalability. Examiner then cites Park, paras. 23, 26, Fig. 1; different CDNs.)
It would have been obvious to an artisan of ordinary skill at the time of Applicant's invention to combine the method of modified Gagliardi with the beacon CD services in a different CDN order to perform beacon services for multiple CDNs for scalability.

With respect to Claim 3, modified Gagliardi teaches the method of claim 1, and Gagliardi also teaches wherein the particular information includes information about the particular CD service's response to (i) the at least one first request, and/or (ii) the at least one second request. (paras. 95-99; log information includes bytes downloaded and completed downloads, which is information about the response to the request.)

(para. 2; CDN stores and streams files for a content provider, which are storage, streaming and delivery services.)

With respect to Claim 5, modified Gagliardi teaches the method of claim 1, and Gagliardi also teaches wherein the particular CD service is a delivery service and wherein the at least one first request comprises a first HTTP request, and the at least one second request comprises a second HTTP request. (para. 2; CDN serves content and streams, which are delivery services. Para. 59; service of files via HTTP protocol. Para. 62; HTTP redirect message. See also Blumofe, para. 33; HTTP GET request to fetch content.)

With respect to Claim 6, modified Gagliardi teaches the method of claim 5, and Gagliardi also teaches wherein the particular information includes one or more of: (a) a requested URL associated with at least one of the plurality of requests; (b) a request method associated with at least one of the plurality of requests; (c) a request protocol version associated with at least one of the plurality of requests; (d) a user-agent header value associated with at least one of the plurality of requests; (e) a referrer header value associated with at least one of the plurality of requests; (f) a cookie header value associated with at least one of the plurality of requests; (g) a start time associated with at least one of the plurality of requests; (h) a completion time associated with at (para. 62; URL of file. Note that the log stores the name of the file, para. 98, and it would be obvious to store the URL because that is a more accurate descriptor, as files may have the same name. para. 59; system can distinguish between request protocols. Para. 10; system can log time of content delivery. Para. 95; system can log start of user session. para. 95; number of bytes transferred. Para. 99; system knows size of file. para. 99; system can determine if transfer was completed.)

With respect to Claim 7, modified Gagliardi teaches the method of claim 1, and Gagliardi also teaches wherein the particular information encoded in the beacon request is contained, at least in part, in a uniform resource locator (URL) and/or an HTTP header associated with the beacon request. (paras. 64, 78, 88; URL identifies content that is subject of a first request. See also Blumofe, para. 55, similarly. See also Blumofe, para. 35; information contained in HTTP header. Storing information in a header is an encoding.)

wherein a first CDN comprises first content delivery (CD) services including a particular CD service (para. 2, 30; CDN stores and streams files for a content provider. Storage is a service. Streaming is a form of delivery, which is a service. Therefore the CDN comprises multiple services.)
And wherein a second CDN comprises second CD services distinct from said first CD services (A second CDN will be taught later. para. 2, 30; CDN stores and streams files for a content provider. Storage is a service. Streaming is a form of delivery, which is a service. Therefore the CDN comprises multiple services. Fig. 1, para. 32; closest data center may serve users. Therefore the services are distinct based on geography.)
said second CD services comprising one or more beacon services forming a beacon services network, wherein said one or more beacon services are distinct from said first CD services, (The specification defines Beacon service as “a CD service that obtains beacon requests from other cd services and decodes or otherwise unpacks the information encoded or embedded in the beacon requests.” A beacon request is defined as “a request containing or encoding information and made to a beacon service.” Thus a beacon service is anything that unpacks information in a request. para. 98; Delivery server DSM packages delivery data into log messages for transmission to usage servers. paras. 103-105; usage server unpacks data from each delivery server and further processes it and combines it with data from other delivery servers.)
said beacon request including particular information about a plurality of requests that were made to the particular CD service, said plurality of requests including (i) at least one first request that was made to the particular CD service (A beacon request will be taught later. para. 95; delivery server logs content delivery events. Paras. 97-98; DSM on delivery server packages log data into messages which are transmitted to usage servers.)
and (ii) at least one second request that was made to said particular CD service, (para. 100; logs can contain multiple events regarding the same content item. Duplication of parts is not a patentable act, see MPEP 2144. Regardless, it is clear that the servers store a plurality of items, see paras. 40-41, and service a plurality of users (Fig. 1, users 102a, 102b, para. 100; multiple IP addresses). Thus the system has multiple requests for multiple content items from a single user which it fulfills, see paras. 38-39, and multiple requests from different users for the same content item, which it fulfills.)
wherein at least some of said particular information is encoded in a uniform resource locator (URL) and/or a request is header associated with the beacon request; (A beacon request will be taught later. paras. 64, 78, 88; URL identifies content that is subject of a first request. See also Blumofe, para. 55, similarly. See also Gagliardi, paras. 49, 95; Blumofe, para. 23, 35-37; information storage in header. Storing information in a header is an encoding.)
(B) determining, from the particular information encoded with the beacon request, certain information about at least some of the plurality of requests, the certain information including information about: (i) the at least one first request and the at least one second request; (paras. 98, 101, 103, 115; Usage server receives log information and stores information regarding the request.)
and (C) providing the certain information determined from the beacon request to at least one collector service in a collector services network. (paras. 103-105; usage server can perform analytics, thus the usage server has its own collector service module. Paras. 106-107, 118; usage server passes data to billing server, which provides statistics to content providers about geographic distribution of requests, statistics about delivery including amount of data transferred, which is analytics and popularity services. Thus the billing server has a collector service module.)
wherein at least some of the particular information is provided as a stream of transaction reports from the particular CD service in the first CDN to said particular beacon CD service in the second CDN (para. 97-102; system provides transaction reports to the usage server in either grouped or individual manner and sends them with respect to a number of events or time, which is a stream.)
and wherein the particular CD service in the first CDN used at least one rendezvous CD service to select the particular beacon service in the beacon services network (para. 98, 102; system packages the logs into a log message that is transmitted to a usage server. Rendezvous services are delivery services, so the transmission to another server is a function of the rendezvous cd service.) 
But Gagliardi does not explicitly teach a obtaining a beacon request from a particular beacon CD service.
Blumofe, however, does teach one or more beacon services; the method comprising: at a particular beacon service in said beacon services network in said second CDN: (A) obtaining a beacon request from said particular CD service of said first CDN, (First, see Gagliardi, paras. 95, 97-98; system sends data about completed request to usage servers. Then Blumofe, para. 36; HTTP post request to ask a server to receive information.)
Wherein at least some information encoded in the beacon request is used to verify or check consistency of event information provided from said first CDN to said reducer services network and/or said collector services network. (para. 23; header of a request is checked to verify it is appropriate. Para. 32; content length and checksum of a communication to check consistency. Paras. 43-44; system authenticates and verifies a communication.)
It would have been obvious to an artisan of ordinary skill at the time of Applicant's invention to combine the method of Gagliardi with the beacon request in order to request a push of data to the remote system.
But modified Gagliardi does not explicitly teach a different CDN.
Park, however, does teach wherein said particular CD services is in a different CDN, and (As an initial point, Examiner does believe that Gagliardi does explicitly teach the limitation. See Gagliardi, para. 27; usage tracking system of paras. 94-127 is part of CDN. Fig. 6, para. 65-66; system delegates functionalities amongst devices for scalability. While Applicant argues (Remarks, 8/3/2020, pgs. 16-18) that Examiner explicitly states that usage tracking system is part of the CDN. Examiner agrees, but Applicant’s usage of the term CDN renders the phrase “different CDN” broad enough to encompass things that would colloquially be considered the same CDN. Further, Examiner argues that Gagliardi renders obvious on its own because even if Gagliardi is construed to only anticipate the usage tracking being in a sub-CDN, making that sub-CDN separable would have been obvious, see MPEP 2144, and further because it would have been obvious to one of ordinary skill, prior to Applicant’s invention, to separate the sub-CDN so that a single usage tracking system could service multiple CDNs. Examiner supplements the record, mindful that relying upon less-than-all grounds of rejection is not a new rejection under the MPEP. Regardless, to compact prosecution Examiner cites Gagliardi, paras. 27, 94, 127; usage tracking system in CDN. Fig. 6, paras. 65-66; system delegates functionalities amongst devices for scalability. Examiner then cites Park, paras. 23, 26, Fig. 1; different CDNs.)
It would have been obvious to an artisan of ordinary skill at the time of Applicant's invention to combine the method of modified Gagliardi with the beacon CD services in a different CDN order to perform beacon services for multiple CDNs for scalability.

With respect to Claim 9, modified Gagliardi teaches the method of claim 8, and Gagliardi also teaches wherein the particular CD service is a delivery service and wherein the at least one first request comprised a first HTTP request. (para. 2; CDN serves content and streams, which are delivery services. Para. 59; service of files via HTTP protocol. Para. 62; HTTP redirect message. See also Blumofe, para. 33; HTTP GET request to fetch content.)

With respect to Claim 10, modified Gagliardi teaches the method of claim 8, and Gagliardi also teaches wherein the particular information includes at least some information from the group comprising: (a) a requested URL associated with the at least one first request; (b) a request method associated with the at least one first request; (c) a request protocol version associated with the at (para. 62; URL of file. Note that the log stores the name of the file, para. 98, and it would be obvious to store the URL because that is a more accurate descriptor, as files may have the same name. para. 59; system can distinguish between request protocols. Para. 10; system can log time of content delivery. Para. 95; system can log start of user session. para. 95; number of bytes transferred. Para. 99; system knows size of file. para. 99; system can determine if transfer was completed.)

With respect to Claim 11, modified Gagliardi teaches the method of claim 8, and Gagliardi also teaches wherein said collector service is part of the CDN. (para. 27; usage tracking system of paras. 94-127 is part of CDN.)

(paras. 95-99; DSM may log, package and analyze events.)

With respect to Claim 13, modified Gagliardi teaches the method of claim 8, and Gagliardi also teaches wherein at least some of the information is provided in (C) as an event stream from said particular beacon service. (para. 107; billing server can also cross tabulate, which suggests the billing server must have access to the individual events. Regardless, the usage server definitely had access to the events, and it would be obvious to include the particular events with the message to the billing server to allow a content provider the maximum amount of granularity with respect to delivery data, see para. 107.)

With respect to Claim 14, it is substantially similar to Claim 8 and is rejected in the same manner, the same art and reasoning applying. Further, Gagliardi also teaches a device comprising: (a) hardware including memory and at least one processor, (para. 2; CDN stores and streams files for a content provider, which are storage, streaming and delivery services. para. 128; processor and storage.)  
And Blumofe also teaches and (b) a beacon service running on said hardware, (First, see Gagliardi, paras. 95, 97-98; system sends data about completed request to usage servers. Then Blumofe, para. 36; HTTP post request to ask a server to receive information.)


With respect to Claim 15, modified Gagliardi teaches the device of claim 14, and Gagliardi also teaches wherein the particular CD service is a delivery service and wherein the at least one first request comprised a first HTTP request. (para. 2; CDN serves content and streams, which are delivery services. Para. 59; service of files via HTTP protocol. Para. 62; HTTP redirect message. See also Blumofe, para. 33; HTTP GET request to fetch content.)

With respect to Claim 16, modified Gagliardi teaches the device of claim 15, and Gagliardi also teaches wherein the particular information includes at least some information from the group comprising: (a) a requested URL associated with the at least one first request; (b) a request method associated with the at least one first request; (c) a request protocol version associated with the at least one first request; (d) a user-agent header value associated with the at least one first request; (e) a referrer header value associated with the at least one first request; (f) a cookie header value associated with the at least one first request; (g) a start time associated with the at least one first request; (h) a completion time associated with the at least one first request; (i) a time-to-first-byte associated with the at least one first request; (j) a number of bytes transferred associated with the at least one first request; (k) a size of resource associated with the at least one first request; (l) an indicator of whether a transfer associated with the at least one first request was completed; (m) a size of request/response headers associated with the at least one first request; and (n) an indicator of whether a resource associated with the at least one first request was fresh in cache. (para. 62; URL of file. Note that the log stores the name of the file, para. 98, and it would be obvious to store the URL because that is a more accurate descriptor, as files may have the same name. para. 59; system can distinguish between request protocols. Para. 10; system can log time of content delivery. Para. 95; system can log start of user session. para. 95; number of bytes transferred. Para. 99; system knows size of file. para. 99; system can determine if transfer was completed.)

With respect to Claim 17, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Gagliardi also teaches a device, the device comprising: (a) hardware including memory and at least one processor, (para. 2; CDN stores and streams files for a content provider, which are storage, streaming and delivery services. para. 128; processor and storage.) 
The same motivation to combine as Claim 1 applies here.

With respect to Claim 18, modified Gagliardi teaches the device of claim 17, and Gagliardi also teaches wherein the particular CD service is a delivery service and wherein the at least one first request comprises a first HTTP request made to said delivery service. (para. 2; CDN serves content and streams, which are delivery services. Para. 59; service of files via HTTP protocol. Para. 62; HTTP redirect message. See also Blumofe, para. 33; HTTP GET request to fetch content.)

With respect to Claim 19, modified Gagliardi teaches the device of claim 17, and Gagliardi also teaches wherein the particular information includes one or more of: (a) a requested URL associated with the at least one first request; (b) a request method associated with the at least one first request; (c) a request protocol version associated with the at least one first request; (d) a user-agent: header value associated with the at least one first request; (e) a referrer header value associated with the at least one first request; (f) a cookie header value associated with the at least one first request; (g) a start time associated with the at least one first request; (h) a completion time associated with the at least one first request; (i) a time-to-first-byte associated with the at least one first request; (j) a number of bytes transferred associated with the at least one first request; (k) a size of resource associated with the at least one first request; (l) an indicator of whether a transfer associated with the at least one first request was completed; (m) a size of request/response headers associated with the at least one first request; and (n) an indicator of whether a resource associated with the at least one first request was fresh in cache. (para. 62; URL of file. Note that the log stores the name of the file, para. 98, and it would be obvious to store the URL because that is a more accurate descriptor, as files may have the same name. para. 59; system can distinguish between request protocols. Para. 10; system can log time of content delivery. Para. 95; system can log start of user session. para. 95; number of bytes transferred. Para. 99; system knows size of file. para. 99; system can determine if transfer was completed.)

With respect to Claim 21, modified Gagliardi teaches the method of claim 1, and Gagliardi also teaches wherein said beacon request provides said particular information across a boundary (Fig. 6, paras. 95, 97-98; usage information sent from delivery server to usage server, which is across a physical boundary.)

With respect to Claim 22, modified Gagliardi teaches the method of claim 1, and Gagliardi also teaches wherein the first CDN is a delegated CDN of the second CDN. (Fig. 6, para. 65-66; system delegates functionalities amongst devices for scalability.)

With respect to Claim 23, modified Gagliardi teaches the method of Claim 1, and Gagliardi also teaches wherein the first CDN is a sub-CDN of the second CDN. (Fig. 6, para. 65-66; system delegates functionalities amongst devices for scalability.)


Alternate Grounds
Claims 1, 3-19, 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gagliardi (US Pub. 2012/0254421) in view of Blumofe (US Pub. 2012/0096106) in view of Park (US Pub. 2011/0016225) and further in view of Lection (US Pub. 2009/0106447).
With respect to Claim 1, Gagliardi and Blumofe teach as above, but under this ground of rejection Gagliardi does not teaching encoding.
 (para. 25; HTTP request header contains MIME encoded content. URL is MIME encoded.)
It would have been obvious to an artisan of ordinary skill at the time of Applicant's invention to combine the method of modified Gagliardi with the encoded information in order to increase interoperability by having a standard structure for information formatting.
The same citation would apply, mutatis mutandis, to all other claims.


Remarks
Applicant amends the independent claims, makes minor changes to other claims, and presents new claims. Applicant argues all claims are patentable.
Examiner begins with a recitation of prosecution history to put Examiner’s response in context. The original claimset had an independent Claim 1 that claimed “a content delivery network comprising multiple content delivery (CD) services including at least one beacon service.” Claim 2 depended from Claim 1 and nominated “wherein the beacon CD service is in said CDN and particular CD service is in a different CDN or sub-CDN of the CDN.”
In the first action on the merits (Non-Final, 8/27/2019, pg. 5) Examiner cited Gagliardi Fig. 6, paras. 27, 65 to cite that a single CDN can delegate functions amongst devices for scalability and that the usage tracking system was part of the CDN. Examiner alleges that this taught that the beacon service and CD services were in different sub-CDNs, as Gagliardi posited differentiating functionality by device.
Final (4/1/2020) action, Applicant amended the claimset in an after final filing by cancelling Claim 2 and amending Claim 1 to include “wherein the one or more beacon CD services are in said CDN and said particular CD service is in a different CDN.” (Emphasis Examiner’s, Claims 8/3/2020) Applicant discussed the issue at the attending Remarks, 8/3/2020, pgs. 16-18. Applicant quoted from Spec, para. 1432, stating that the claims required a boundary and relied upon Examiner’s finding that Gagliardi taught the tracking system was in the same CDN as the CD functionality.
Examiner did not enter the amendment after final, but Applicant RCE’d and requested the amendment be entered, so Examiner responded in Non-Final, 11/16/2020. Therein, at pgs. 7-8, Examiner cited Park, but argued the Park citation was unnecessary because Gagliardi anticipated or rendered obvious. Examiner advanced three arguments: 1) The instant specification defines a CDN in such a manner that what Gagliardi calls one CDN would in fact be either one CDN or two CDNs under the instant spec terminology (see pg. 3, stating that Spec-as-published paras. 136-142 state a CDN is a collection of mutually interconnected services, which simply means that a collection of services may alternately be one or a plurality of CDNs in different embodiments), 2) Regardless, even if Gagliardi taught only a single CDN, making separable is obvious, see MPEP 2144, and 3) Gagliardi Fig. 6, para. 27, 65-66, 94, 127 and Park Fig. 1, paras. 23, 26 teach the limitation because Park teaches different CDNs. Separately, Examiner made a 112, 2nd rejection because the language of the specification made an unclear dividing line between CDNs and rendered the claim indefinite as to “in a different CDN.”

This scope has largely been seen before – Original Claim 2 required the beacon and content delivery features to be in different sub-CDNs, and Applicant has never attacked the Gagliardi citation or logic to that teaching. Similarly, the same indefiniteness issue that previously existed returns – in a system that has both content delivery and beacon (reporting) services, Claim 1 differentiates a first from a second CDN only by them offering “distinct” content delivery services. “Distinct” as defined in the specification and used in context is indefinite, because Spec-as-published paras. 129-132 use the word “distinct” in the para. 131 sentence “Multiple distinct services may run, entirely or in part, on the same processor or machine.” But para. 129 explicitly (and somewhat inexplicably) states that “As used herein, a ‘service instance’ refers to a process or set of processes [] running on a single machine.” And continues “…the term ‘machine’ is not intended to limit the scope of anything described herein in any way.” Para. 132 states “the term ‘service’ may refer to a ‘service instance’ of that kind of service.” Para. 2115 states that “As used herein, including in the claims, the phrase ‘distinct’ means ‘at least partially distinct.’ Unless specifically stated, distinct does not mean fully distinct…the phrase ‘X is distinct from Y’ means that X differs from Y in at least some way.” Although the specification is voluminous, Examiner is aware of no further relevant definition regarding “distinct.” Para. 478 states “the second group 
Examiner finds that para. 2115 lays down a definite definition of the word “distinct.” But when distinct is viewed in the context of paras. 129-132 and further in view of the independent claims and the Remarks, the claims are indefinite. A first CDN comprises first content delivery services, and a second CDN comprises second content delivery services that are distinct. Because a service may refer to a service instance (para. 132) and a service instance is, in different embodiments (a) one or (b) a set of processes running on a single machine (para. 129), and because machine is not a limitation (para. 129), a plurality of processes simultaneously both are and are not, in different embodiments, distinct. In the first embodiment, two processes constitutes two services, which constitute a first CDN (“a first CDN comprises first content delivery services” – Claim 1) and two more processes constitute two more services which constitute a second CDN (“a second CDN comprises second content delivery services distinct from said first CD services” – Claim 1). But in a second embodiment, four processes constitute a service instance (para. 129) which constitute a single service (para. 132) which do not even constitute a first CDN (“a first CDN comprises first content delivery serviceS”). When the same structure both violates and does not violate reasonable constructions of the same claim terms, the claim hold a double meaning, which is the definition of ambiguity. Ambiguous claim scopes are indefinite, see MPEP 2173.05.
For the same reason, the word “boundary” in Claim 21 is indefinite. The specification gives no definition of boundary. Paras. 171-173 suggest that some services may be distinguished by other services outside the CDN “boundary” by being configured or controlled by other services within the CDN. But as previously shown, service is not relegated to a machine and may be one or many processes, so whatever component of the system configures CDN equipment it generates 
In short, it is unclear what constitutes the distinctions Applicant claims other than distinctions in how the system is thought about. Examiner does not doubt that Fig. 32-A discloses line X-X’ and Spec, para. 1507 states that line is a boundary, but that term doesn’t really seem to mean anything according to the specification. The very same structured system would both infringe and not infringe (for the public’s purposes) and be anticipatory and non-anticipatory (for Examiner’s) depending on whether one conceptualized the systems as one big CDN or two smaller CDNs. The public is entitled to a reasonably clear claim scope.
Regardless, the original citation of Gagliardi teaching a sub-CDN was never attacked, and Examiner concludes that Gagliardi as cited and reasoned above teaches the amended scope and new claims.
Applicant advances the argument at Remarks, pg. 18 that the amendments define distinct CDNs. Although the claim language has changed that technically moots the previous rejection, the same issue remains. Examiner maintains the 112, 2nd to all claims.
Applicant argues at Remarks, pgs. 19-21 that the claim claims a beacon request in a different CDN and that this is not taught by the references. Applicant further argues that none of the references to the limitation of using the beacon request to verify provided information.
For the reasons above, neither the CDNs nor the boundary in Claim 21 constitute any real limitation on the system. Because a beacon request is limited only by “a request containing or encoding information and made to a beacon service” and a beacon service is circularly defined as 
All claims remain obvious. All claims remain rejected.


Conclusion
























The present invention is examined under pre-AIA  first to invent provisions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK SRIVASTAVA can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449